PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/905,425
Filing Date: 26 Feb 2018
Appellant(s): HORN et al.



__________________
Ankur Garg
For Appellant
EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/12/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding appellant's arguments filed on 02/12/2021; the examiner summarizes the various points raised by the appellant and addresses responses individually. 
I. The Examiner errs in rejecting claims 1, 2, 4-11, and 13-21 under 35 U.S.C. § 112(a)
A) Appellant argued that on page 3 of the final action mailed 10/14/2020, the examiner stated that “Applicant did not point where in the specification is a support for the limitation “in response to the UE not receiving the requested SI for a period of time during which the UE refrains from sending another indication to request the SI””; Appellant submits, however, that this is a mischaracterization of the record. In particular, in a Response filed on July 2, 2020, the Appellant provided a detailed explanation of how the limitation is supported by paragraphs 75, 76, and 86 of the Application along with FIG. 10; see remarks, page 7.

In response to A), Examiner respectively disagrees. First, the examiner agrees that the examiner stated that Applicant did not point where in the specification is a support for the 
As explained in the previous final action, the examiner position here is that the specification and in particular paragraphs 0075-0076 and 86 discloses that after a time period of sending a first indication to request system information, sending a second indication to confirm reception of requested SI or to indicate the UE has not received the requested SI. There is nothing in the pointed paragraphs discloses refraining the UE from sending another indication during any time of period. Thus, the 112(a) rejection is maintained.

B) Appellant also argued that it is Appellant’s position that the limitation “in response to the UE not receiving the requested SI for a period of time during which the UE refrains from sending another indication to request the SI, sending a second indication to indicate the UE has not received the requested SI after the time period”  is fully supported by the Application. For example, at paragraph 75, the specification states: At 804, in response to the determination, the UE sends a first indication to request the system information (SI). At 806, the UE sends a second indication to confirm reception of the requested SI or to indicate the UE has not received the requested SI after a time period. Appellant respectfully submits that the specification clearly states that a first indication is sent, and then a second indication is not sent until after the time period. Therefore, only after the time period is another indication sent. Also, the applicant provided figure 10 to support his argument; see remarks, page 8.

In response to B), Examiner respectively disagrees. First, the examiner position here is that the specification and in particular paragraphs 0075-0076 and 86 discloses that after a time period of sending a first indication to request system information, sending a second indication to confirm reception of requested SI or to indicate the UE has not received the requested SI. The above paragraphs and the also the applicant’s argument shows only order on how the requests or the messages are sent. There is nothing in the pointed paragraphs discloses performing refraining the UE from sending another indication during any time of period. Thus, the 112(a) rejection is maintained.

 II. The Examiner errs in rejecting claims 1, 2. 4-11, and 13-21 under 35 U.S.C. § 103 as allegedly being unpatentable over Kim (US Pub. No. 2019/0069220 Al) in view of Webb (US Pub. No. 2016/0219614 Al); see remarks, end of page 8.
Independent claim 1
A)   Appellant argued that he Examiner mischaracterizes the art as teaching “in response to the UE not receiving the requested SI for a period of time during which the UE refrains from sending another indication to request the SI, sending a second indication to indicate the UE has not received the requested SI after the time period, wherein the time period corresponds to a configured number of a plurality of attempts to receive the requested SI during the time period based on an expected plurality of instances of transmissions of the requested SI during see remarks end of page 9.
In the remarks, the applicant argued that the examiner mapped SIR preamble of Kim to the claimed “first indication” and the OSI to the claimed “SI”. The applicant argued that Kim at best discloses, within an OSI window, OSI of interest is at most transmitted once to a UE. Therefore, the UE, within the OSI window, makes only one attempt to receive the OSI in the window at the time the OSI of interest is transmitted, which is the opposite of the claimed “plurality of attempts to receive the requested SI during the time period.” Within the OSI window, if the UE does not receive the OSI of interest. The applicant argued In particular, the language of claim 1 indicates that within the time period, there are an “expected plurality of instances of transmissions of the requested SI during the time period in response to the first indication”; see remarks pages 10 and 11 .

In response to A), Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Based in the language of the argued limitation, there is no multiple SI messages transmitted within a period of time. The limitation argued above, as currently presented, recite the number of attempts to receive the request SI is “based on an expected plurality of instances of transmissions of the requested SI in response to the first indication. Therefore, the above limitation does not claim multiple SI is transmitted, but discloses requests or attempt to request the SI are multiple. The examiner agrees that, as indicated by the applicant, Kim (¶ 0067) discloses that only one SI message is transmitted within an SI window to avoid overlapping. However, Kim (¶ 0067) also discloses scheduling 

B) The applicant argued that the proposed modification of Kim to send only one SIR preamble within an OSI window so as to correspond to Appellant’s claims, where the modification is not even taught in the cited art, is improper as it would impermissibly frustrate the purpose of Kim. Kim specifically recites the UE transmitting a SIR preamble multiple times in a SI window, in the attempt to more quickly receive the SI. However, if modified as proposed by the Examiner, Kim would not achieve that goal, which would frustrate its purpose. Accordingly, Appellant submits that the Examiner has failed to make a prima facie case of obviousness with respect to claim 1 and submits the rejection should be reversed; see remarks last paragraph of page 12.

In response to B), Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  In response: Examiner respectively disagrees. the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, it would be extremely advantageous to incorporate the teachings of Webb into the disclosure of Kim, for the same purpose stated in the previous action; (it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Webb before him or her, to modify the invention of Kim to send SI ack/Nack indications that indicate whether the receiving of the SI was positive or negative. The suggestion for doing so would have been to allow system information to be communicated to terminal devices in wireless telecommunications systems in a manner which can help reduce the impact of acquiring system information on other operational aspects of the system (¶ 0016)).  Therefore, in 


Independent Claim 11, see page 13: 
Independent claim 11 recite similar limitations as independent claim 1. Therefore, claim 11 remain rejected under the same rationale and reasons as independent claim 1.  

Dependent Claims 4, 5 and 15; see pages 13 and 14: 
Claims 4, 5 and 15 are dependent claims of independent Claims 1 and 11. At least for the same reasons set forth in response to Applicant’s arguments with respect to the independent claims above, claims 4, 5 and 15 remain rejected. 



(11) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.

For the above reasons, it is believed that the rejections should be sustained.

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468                                                                                                                                                                                                                                                                                                                                                                                                

	Conferees:

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468


/WUTCHUNG CHU/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013